Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                          Document     Page 1 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                          Document     Page 2 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                          Document     Page 3 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                          Document     Page 4 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                          Document     Page 5 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                          Document     Page 6 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                          Document     Page 7 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                          Document     Page 8 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                          Document     Page 9 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 10 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 11 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 12 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 13 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 14 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 15 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 16 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 17 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 18 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 19 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 20 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 21 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 22 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 23 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 24 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 25 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 26 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 27 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 28 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 29 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 30 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 31 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 32 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 33 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 34 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 35 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 36 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 37 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 38 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 39 of 63
 Case 20-03795            Doc 1       Filed 02/11/20 Entered 02/11/20 12:05:04                          Desc Main
                                       Document     Page 40 of 63




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                Chapter 7:        Liquidation
 This notice is for you if:

     You are an individual filing for bankruptcy,
                                                                          $245     filing fee
       and                                                                 $75     administrative fee
                                                                +          $15     trustee surcharge
     Your debts are primarily consumer debts.
                                                                          $335     total fee
       Consumer debts are defined in 11 U.S.C.
       § 101(8) as “incurred by an individual                   Chapter 7 is for individuals who have financial
       primarily for a personal, family, or                     difficulty preventing them from paying their
       household purpose.”                                      debts and who are willing to allow their non-
                                                                exempt property to be used to pay their
                                                                creditors. The primary purpose of filing under
                                                                chapter 7 is to have your debts discharged. The
The types of bankruptcy that are                                bankruptcy discharge relieves you after
available to individuals                                        bankruptcy from having to pay many of your
                                                                pre-bankruptcy debts. Exceptions exist for
Individuals who meet the qualifications may file                particular debts, and liens on property may still
under one of four different chapters of the                     be enforced after discharge. For example, a
Bankruptcy Code:                                                creditor may have the right to foreclose a home
                                                                mortgage or repossess an automobile.
     Chapter 7 — Liquidation
                                                                However, if the court finds that you have
     Chapter 11 — Reorganization
                                                                committed certain kinds of improper conduct
                                                                described in the Bankruptcy Code, the court
     Chapter 12 — Voluntary repayment plan
                   for family farmers or                        may deny your discharge.
                   fishermen
                                                                You should know that even if you file
                                                                chapter 7 and you receive a discharge, some
     Chapter 13 — Voluntary repayment plan
                   for individuals with regular                 debts are not discharged under the law.
                   income                                       Therefore, you may still be responsible to pay:
                                                                    most taxes;
You should have an attorney review your                             most student loans;
decision to file for bankruptcy and the choice of
                                                                    domestic support and property settlement
chapter.
                                                                     obligations;




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 1
 Case 20-03795            Doc 1       Filed 02/11/20 Entered 02/11/20 12:05:04                       Desc Main
                                       Document     Page 41 of 63




   most fines, penalties, forfeitures, and                     your income is more than the median income
    criminal restitution obligations; and                       for your state of residence and family size,
   certain debts that are not listed in your                   depending on the results of the Means Test, the
    bankruptcy papers.                                          U.S. trustee, bankruptcy administrator, or
                                                                creditors can file a motion to dismiss your case
You may also be required to pay debts arising                   under § 707(b) of the Bankruptcy Code. If a
from:                                                           motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal,
   fraud or theft;
                                                                you may choose to proceed under another
   fraud or defalcation while acting in breach                 chapter of the Bankruptcy Code.
    of fiduciary capacity;
                                                                If you are an individual filing for chapter 7
   intentional injuries that you inflicted; and
                                                                bankruptcy, the trustee may sell your property
   death or personal injury caused by                          to pay your debts, subject to your right to
    operating a motor vehicle, vessel, or                       exempt the property or a portion of the
    aircraft while intoxicated from alcohol or                  proceeds from the sale of the property. The
    drugs.                                                      property, and the proceeds from property that
                                                                your bankruptcy trustee sells or liquidates that
If your debts are primarily consumer debts, the                 you are entitled to, is called exempt property.
court can dismiss your chapter 7 case if it finds               Exemptions may enable you to keep your
that you have enough income to repay                            home, a car, clothing, and household items or
creditors a certain amount. You must file                       to receive some of the proceeds if the property
Chapter 7 Statement of Your Current Monthly                     is sold.
Income (Official Form 122A–1) if you are an
individual filing for bankruptcy under                          Exemptions are not automatic. To exempt
chapter 7. This form will determine your                        property, you must list it on Schedule C: The
current monthly income and compare whether                      Property You Claim as Exempt (Official Form
your income is more than the median income                      106C). If you do not list the property, the
that applies in your state.                                     trustee may sell it and pay all of the proceeds
                                                                to your creditors.
If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means                       Chapter 11: Reorganization
Test Calculation (Official Form 122A–2).
                                                                         $1,167 filing fee
If your income is above the median for your                     +          $550 administrative fee
state, you must file a second form —the                                  $1,717 total fee
Chapter 7 Means Test Calculation (Official
Form 122A–2). The calculations on the form—                     Chapter 11 is often used for reorganizing a
sometimes called the Means Test—deduct                          business, but is also available to individuals.
from your income living expenses and                            The provisions of chapter 11 are too
payments on certain debts to determine any                      complicated to summarize briefly.
amount available to pay unsecured creditors. If


Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 2
    Case 20-03795         Doc 1        Filed 02/11/20 Entered 02/11/20 12:05:04                     Desc Main
                                        Document     Page 42 of 63

Read These Important Warnings


Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.
Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.
You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
            farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                money that you owe them, usually using your
           $200 filing fee
                                                                future earnings. If the court approves your
+           $75 administrative fee
           $275 total fee
                                                                plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or
Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
family farmers and fishermen to repay their                     factors.
debts over a period of time using future
earnings and to discharge some debts that are                   After you make all the payments under your
not paid.                                                       plan, many of your debts are discharged. The
                                                                debts that are not discharged and that you may
                                                                still be responsible to pay include:
                                                                    domestic support obligations,
Chapter 13: Repayment plan for
            individuals with regular                                most student loans,
            income                                                  certain taxes,
                                                                    debts for fraud or theft,
          $235    filing fee
                                                                    debts for fraud or defalcation while acting
+          $75    administrative fee
                                                                     in a fiduciary capacity,
          $310    total fee
                                                                    most criminal fines and restitution
Chapter 13 is for individuals who have regular                       obligations,
income and would like to pay all or part of                         certain debts that are not listed in your
their debts in installments over a period of time                    bankruptcy papers,
and to discharge some debts that are not paid.
                                                                    certain debts for acts that caused death or
You are eligible for chapter 13 only if your
                                                                     personal injury, and
debts are not more than certain dollar amounts
                                                                    certain long-term secured debts.
set forth in 11 U.S.C. § 109.


Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 3
 Case 20-03795               Doc 1        Filed 02/11/20 Entered 02/11/20 12:05:04                  Desc Main
                                           Document     Page 43 of 63




                                                                A married couple may file a bankruptcy case
    Warning: File Your Forms on Time                            together—called a joint case. If you file a joint
                                                                case and each spouse lists the same mailing
    Section 521(a)(1) of the Bankruptcy Code                    address on the bankruptcy petition, the
    requires that you promptly file detailed information
                                                                bankruptcy court generally will mail you and
    about your creditors, assets, liabilities, income,
    expenses and general financial condition. The               your spouse one copy of each notice, unless
    court may dismiss your bankruptcy case if you do            you file a statement with the court asking that
    not file this information within the deadlines set by       each spouse receive separate copies.
    the Bankruptcy Code, the Bankruptcy Rules, and
    the local rules of the court.

    For more information about the documents and                Understand which services you
    their deadlines, go to:                                     could receive from credit
    http://www.uscourts.gov/bkforms/bankruptcy_form             counseling agencies
    s.html#procedure.
                                                                The law generally requires that you receive a
                                                                credit counseling briefing from an approved
                                                                credit counseling agency. 11 U.S.C. § 109(h).
Bankruptcy crimes have serious
                                                                If you are filing a joint case, both spouses must
consequences
                                                                receive the briefing. With limited exceptions,
     If you knowingly and fraudulently conceal                 you must receive it within the 180 days before
      assets or make a false oath or statement                  you file your bankruptcy petition. This briefing
      under penalty of perjury—either orally or                 is usually conducted by telephone or on the
      in writing—in connection with a                           Internet.
      bankruptcy case, you may be fined,
      imprisoned, or both.                                      In addition, after filing a bankruptcy case, you
                                                                generally must complete a financial
      All information you supply in connection                 management instructional course before you
      with a bankruptcy case is subject to                      can receive a discharge. If you are filing a joint
      examination by the Attorney General acting                case, both spouses must complete the course.
      through the Office of the U.S. Trustee, the
      Office of the U.S. Attorney, and other                    You can obtain the list of agencies approved to
      offices and employees of the U.S.                         provide both the briefing and the instructional
      Department of Justice.                                    course from:
                                                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
Make sure the court has your                                    In Alabama and North Carolina, go to:
mailing address                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/

The bankruptcy court sends notices to the                       BankruptcyResources/ApprovedCredit

mailing address you list on Voluntary Petition                  AndDebtCounselors.aspx.

for Individuals Filing for Bankruptcy (Official
                                                                If you do not have access to a computer, the
Form 101). To ensure that you receive
                                                                clerk of the bankruptcy court may be able to
information about your case, Bankruptcy
                                                                help you obtain the list.
Rule 4002 requires that you notify the court of
any changes in your address.


Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 4
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 44 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 45 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 46 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 47 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 48 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 49 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 50 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 51 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 52 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 53 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 54 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 55 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 56 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 57 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 58 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 59 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 60 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 61 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 62 of 63
Case 20-03795   Doc 1   Filed 02/11/20 Entered 02/11/20 12:05:04   Desc Main
                         Document     Page 63 of 63
